Citation Nr: 9928980	
Decision Date: 10/07/99    Archive Date: 10/15/99

DOCKET NO.  96-35 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
herniated nucleus pulposus (HNP) of the lumbosacral spine 
with nocturnal myoclonus of the left leg, currently evaluated 
as 60 percent disabling.  

2.  Entitlement to an initial evaluation in excess of 30 
percent for depression with anxiety.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1981 to 
November 1986.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions from the Portland, Oregon 
Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that, in addition to the above-mentioned 
service-connected conditions, the veteran is service 
connected for a left great toe fracture, with a 
noncompensable evaluation.  

The Board notes that the veteran submitted a VA Form 9 in 
July 1996 in which he raised a claim of service connection 
for arthritis as secondary to his service connected back 
disability.  As this issue has been neither procedurally 
developed nor certified for appellate review, the Board is 
referring it to the RO for initial consideration and 
appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).

The Board notes that the veteran has also claimed service 
connection for insomnia , claimed as "dyssomnia" as 
secondary to his service-connected back disability.  In the 
June 1996 rating decision, the RO stated that this disorder 
was considered a clinical feature of his service-connected 
orthopedic and psychiatric disabilities.  

The veteran has argued that insomnia should be construed as 
secondary to his low back disability and evaluated separate 
therefrom.  The issue of entitlement to a separate evaluation 
for insomnia has been neither procedurally developed nor 
certified for appellate review, the Board is referring it to 
the RO for initial consideration and appropriate action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).






While the record shows that the veteran requested a 30 
percent rating for his depression with anxiety, and the RO 
subsequently assigned a 30 percent rating, the appellant and 
his representative have not subsequently indicated 
satisfaction with this rating.  The appellant is generally 
presumed to be seeking the maximum benefit available by law, 
and it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  AB v. 
Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran is currently receiving the maximum schedular 
rating for intervertebral disc syndrome.  

3.  The veteran's current low back disability is manifested 
by a painful and tender superficial scar.  

4.  Residuals of HNP of the lumbosacral spine with nocturnal 
myoclonus of the left leg does not present an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  

5.  The veteran's depression with anxiety is not manifested 
by considerable impairment of industrial and social 
functioning, and is not manifested by occupational and social 
impairment with reduced reliability and productivity.  



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for 
residuals of HNP of the lumbosacral spine with nocturnal 
myoclonus of the left leg have not been met.  38 U.S.C.A. 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 (1998).

2.  The criteria for a separate rating of 10 percent for a 
painful and tender, superficial scar have been met.  38 
U.S.C.A. 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.118, Diagnostic 
Code 7804 (1998).  

3.  The criteria for an initial rating in excess of 30 
percent for depression with anxiety have not been met.  38 
U.S.C.A. 1155, 5107; 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.132, 
Diagnostic Code 9405 (effective prior to November 7, 1996); 
38 C.F.R. § 4.130, Diagnostic Code 9433 (1998); 61 Fed. Reg. 
52695-52702 (Oct. 8, 1996) (effective November 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background
Residuals of Herniated Nucleus Pulposus

The pertinent evidence of record shows that the RO granted a 
60 percent rating for the veteran's low back disability in 
September 1991.  He did not appeal this decision.  

In March 1995 the veteran was seen at the Walla Walla VA 
Medical Center (VAMC) after hurting his back.  On 
examination, straight leg raises were bilaterally negative.  
Radicular pain down to the left foot was described.  There 
was no motor weakness on examination.  The veteran was 
diagnosed with chronic back pain with an acute exacerbation.  
Progress notes from June 1995 show positive straight leg 
raises on the left.  The diagnosis was chronic radiculopathy.  

On follow-up later in June 1995, the veteran reported that 
his back was doing much better.  He reported that he was 
walking two miles per day.  Straight leg raises were 
negative.  There was decreased sensation in the left foot.  
The veteran was diagnosed with chronic low back pain.  

In September 1995 the veteran filed a claim of service 
connection for, in pertinent part, idiopathic nocturnal 
myoclonus of the left leg as secondary to his service 
connected low back disability.  

The veteran underwent a VA spine examination in September 
1995.  He reported a history of injuring his suffering a HNP 
of the lumbosacral spine at L5-S1 while in the service in 
1982.  A history of surgery on his back in 1983 and 1984 was 
noted.  He reported a history of pain and sciatica following 
the injury.  He reported having numbness over the lateral 
side of his left leg since 1983.  

The veteran currently reported being able to walk four to 
five blocks before experiencing moderately severe pain.  He 
reported that the pain would start bothering him after two to 
two and a half blocks of walking.  He attributed this in part 
to left leg weakness.  He stated that he tried to avoid using 
stairs as a result of his left leg weakness.  He also 
reported that his left leg would jerk a lot before going to 
sleep.  He stated that the jerking and pain resulted in his 
sleeping four to five hours a night.  

Examination of the lumbosacral spine revealed tenderness from 
about T12 down to S1.  There was a longitudinal white scar at 
about the level of L3 to S1.  There was some obesity and loss 
of lumbar lordosis in the lumbosacral spine levels.  Lumbar 
range of motion was 40 degrees flexion, 25 degrees left 
rotation, and 25 degrees right rotation.  Severe pain was 
reported with five degrees rotation to the left and 
paraspinal pain was reported at 25 degrees to the left.  The 
veteran reported severe pain during range of motion testing, 
including paresthesias in the whole left leg with numbness, 
needles and pins sensations, and the feeling that his left 
leg was quite weak.  Straight leg raising of the left leg was 
positive for pain at 30 degrees.  

Extension of the left leg was normal, but flexion was 
abnormal with the left knee bent.  Thigh flexion exhibited 
pain in the low back at 60 degrees.  There was weakness in 
both plantar flexion and dorsiflexion of the left foot to a 
mild degree.  There was some weakness and jerking on 
extension of the left leg.  Flexion was fairly normal in the 
left leg.  There was some pain and weakness on flexion of the 
left thigh.  Muscle girth was equal bilaterally throughout.  
The veteran favored his left side when he walked.  

X-rays of the lumbosacral spine revealed continued evidence 
of degenerative disk disease, L4-5, L5-S1, but no evidence of 
change from previous films taken in August 1994.  

The veteran was diagnosed with HNP, status post two 
laminectomies with moderately severe disability residuals; 
moderate degenerative disk disease at L4-5 and L5-S1 with 
moderately severe disability residuals; degenerative joint 
disease at the thoracic and lumbar levels; and depression and 
anxiety.  

In November 1995 the veteran reported to the Walla Walla VAMC 
that he had fallen the previous night while walking in the 
kitchen.  Examination revealed left sacroiliac (SI) 
tenderness.  There was 5/5 proximal and distal strength 
bilaterally.  There was a bruise on the left 5th toe.  He was 
diagnosed with a left fifth toe fracture.  He reported in 
December 1995 that he was continuing to have back pain and 
spasm with subsequent falls.  He expressed increasing 
concerns over his ability to function.  He was advised to use 
a back brace.  

In February 1996 the veteran underwent a VA spinal 
examination.  He reported that he had only been sleeping 
about three hours a night due to pain and his left leg 
fidgeting, moving, and jerking at night.  He reported that 
the jerking would subside when he got up.  He reported that 
the loss of sleep resulted in fatigue and irritability.  He 
reported missing about two to three days a month because of 
the pain problem.  





On examination, the veteran walked with a slightly bent 
forward position and a mild limp favoring the left lower 
extremity.  There was no evidence of muscle atrophy.  There 
was slightly decreased muscle strength of the left leg and 
foot as compared with the right.  This was found to be 
difficult to evaluate because of the presence of some mild 
jerking motion as testing was applied to the left.  There was 
subjective hypesthesia of the left lateral foot and lateral 
leg.  

There was a six inch midline, lumbar, well-healed scar with 
some subjective sensitivity about the scar, particularly in 
the left inferior region.  Palpation revealed rather 
pronounced sacrospinous muscle spasm in the upper lumbar 
region.  Flexion of the back was 33 degrees; extension was 5 
degrees; right lateral flexion was 16 degrees; left lateral 
flexion was 11 degrees; right rotation was 23 degrees; and 
left rotation was 20 degrees.  

The veteran was diagnosed with status post laminectomy times 
two for HNP.  The examiner specifically noted the following 
residuals: back spasm and restricted mobility; loss of left 
Achilles reflex; and subjective hypesthesia of part of the 
left foot and leg.  The examiner specifically concluded that 
the veteran had nocturnal myoclonus and that this condition 
was associated with HNP.  He concluded that this association 
was likely on an irritative basis involving the nerve root 
and spinal cord.  

In a July 1996 VA Form 9, the veteran contended that his back 
condition warranted an extra-schedular evaluation.  He was 
asked to elaborate more upon this, and, in September 1998, he 
submitted a statement enumerating why he thought he was 
entitled to an extra-schedular evaluation.  He reported that 
he had last been hospitalized for his back in 1993 at the 
Walla Walla VAMC.  He stated that he had been told at that 
time that nothing further could be done for his back and 
advised to stay in bed when his back flared up.  

The veteran reported that his back condition resulted in 
marked interference with his employment.  He reported having 
the following problems when his back pain flared up: extreme 
pain that would not subside; an inability to sit or stand for 
any length of time; an inability to walk very well; a desire 
to be left alone; extreme depression; an inability to move 
without extreme pain; periodic incontinence; left leg 
weakness; an inability to straighten up; and "really bad" 
muscle spasms.  

The veteran reported that he had reviewed his time sheets and 
reported having to take sick and vacation leave on several 
occasions due to back pain.  He reported taking a total of 
167 hours of leave in 1996, 138 hours in 1997, and 94 hours 
from January 1998 through August 1998.  

A November 1996 magnetic resonance imaging scan (MRI) of the 
lumbar spine revealed status post laminectomy at L4-5 and L5-
S1 with disc space narrowing and disc desiccation at these 
levels.  There was a scar posterolateral to the left thecal 
sac; marked ligamenta flava and facet joint hypertrophy at 
multiple levels; marked asymmetry in the size of the left S1 
nerve root (it was markedly larger).  It was noted that this 
had been noted on a previous November 1994 examination and 
that this had not significantly changed.  

In November 1998 the veteran underwent a VA spinal 
examination.  He reported that he was currently employed as 
an assistant veteran's service officer.  He reported that he 
had missed a lot more work since his last VA examination.  He 
reported that back stiffness had increased and that his 
flare-ups of back pain (about one per month) were taking 
longer to resolve, lasting up to two days.  He reported being 
unable to work when these flare-ups occurred.  He reported 
missing two to five days per month since 1996 due to his back 
pain.  Weakness was noted in the left lower extremity.  He 
reported being able to walk a couple of blocks before having 
to stop, due to back discomfort.  He also reported numbness 
in his left lower extremity.  He reported that he was able to 
take care of his daily activities but that household tasks 
were deferred to his wife.  




On examination, the veteran walked with a limp.  There was a 
12 centimeter scar centered over the lumbar spine.  There was 
some spasm of the paravertebral muscles noted.  Left ankle 
jerk was absent.  Dermatomes of the left lateral calf and 
foot were decreased in sensitivity.  Left lower extremity 
strength was decreased when compared with the right.  

Range of motion of the spine was described as -12 degrees to 
4 degrees extension with pain from -10 to 4 degrees; 0 to 11 
degrees right lateral flexion with pain from 8 to 11 degrees; 
0 to 12 degrees left lateral flexion with pain from 8 to 12 
degrees; 22 degrees right rotation with pain from 20 to 22 
degrees; 24 degrees left rotation with pain from 20 to 24 
degrees; and 12 to 28 degrees forward flexion with pain at 14 
degrees.  

X-rays of the lumbar spine revealed degenerative disk disease 
at L4-5 and mild osteoarthritis of the lumbar spine.  The 
veteran was diagnosed with residuals of HNP of the 
lumbosacral spine with nocturnal myoclonus, left leg, and 
lower left extremity radiculopathy; status post L4-5, L5-S1 
laminectomy; and degenerative disk disease of the lumbar 
spine.  

In February 1999 the RO referred the veteran's claim for 
extra-schedular consideration.  

In April 1999 the Director of Compensation and Pension 
Service (hereinafter the "Under Secretary for Benefits") 
noted that the veteran had missed approximately seven to ten 
percent of the normal, available work hours during 1996 and 
1997.  He also noted the veteran's complaints as well as the 
findings made during the November 1998 VA examination.  The 
Under Secretary for Benefits concluded that the facts did not 
represent a disability picture that required an extra-
schedular evaluation.  

Depression with Anxiety

The veteran submitted an application for service connection 
for depression and anxiety as secondary to his service-
connected back condition in October 1994.  

The veteran underwent a VA mental disorders examination in 
January 1995.  He appeared depressed on examination.  His 
affect was slightly constricted and he appeared to be 
somewhat anxious.  He reported feeling guilty about not being 
able to satisfy his marital obligations as a result of his 
back pain.  He reported sleeping poorly and that irritability 
was having a negative affect on his marriage.  He reported 
that he was able to carry on regular jobs but that he tended 
to become a little more irritable when at home.  His ability 
to tolerate frustration was described as fair.  

The veteran was alert and well-oriented and in good contact 
with reality on examination.  His intellectual functioning 
was described as average.  He was found to have a good memory 
and fair judgment.  Abstract reasoning was described as 
"ok."  He was diagnosed with depression and anxiety 
secondary to his back disability.  It was noted that he was 
experiencing stressors in his marriage due to difficulty with 
performing usual duties and that he was afraid of losing his 
marriage on account of these difficulties.  

Progress notes from the Walla Walla VAMC show treatment of 
depression with anxiety in February and April 1995.  The 
veteran reported symptoms such as apathy, anhedonia, and lack 
of interest in many activities.  He reported poor sleep, 
depression, anxiety, and difficulty feeling relaxed.  He 
reported low frustration tolerance, but denied being 
suicidal.  He was pleasant and cooperative on examination.  

In August 1995, the RO granted service connection for 
depression with anxiety as secondary to the veteran's 
service-connected low back disability, assigning a 10 percent 
disability rating.  

The veteran underwent a VA mental disorders examination in 
February 1996.  He reported anxiety and difficulty relaxing 
with some improvement on Prozac.  His appetite was reported 
as being fair.  He reported that his sleep was impaired due 
to a restless leg.  He reported concern over losing his job 
due to lack of sleep resulting from his restless leg.  
However, he reported that he was currently able to continue 
working at Umatilla County Veteran's Services.

The veteran was mildly depressed on examination and he was 
diagnosed with depression and anxiety secondary to a history 
of two back surgeries and lumbar disc disease.  The examiner 
concluded that the veteran was competent and advised him to 
keep working.  The examiner assigned a Global Assessment of 
Functioning (GAF) of about 60.  

In a July 1996 statement, the veteran's wife stated that she 
thought his depression was worse than he let on.  She stated 
that he used to be outgoing but currently did not communicate 
with anyone including herself.  He did not visit friends and 
did not want them to visit him.  She said that his sleep 
difficulties were upsetting him further.  

In September 1998 the veteran underwent a VA examination for 
mental disorders.  The examiner noted that he had obtained 
employment as an assistant veteran's service officer in 
Umatilla County in 1994.  On examination, affect was 
described as rather constricted, depressive, and very 
unanimated.  He reported sleeping between three and six hours 
per night.  He reported chronic depression secondary to his 
back condition.  He stated that he had threatened suicide as 
early as this year.  He stated that he was "constantly down 
in the dumps."  He reported missing two to three days a 
month on average due to back pain and reported that his 
supervisor was very understanding and made allowances for his 
condition.  

The veteran was diagnosed with major depression secondary to 
chronic pain and was assigned a GAF of 60.  The examiner 
concluded that it was to his considerable credit that he 
remained employed full time and oriented to a responsible 
role relative to his wife and family.  


In October 1998, the RO assigned a 30 percent rating for 
depression with anxiety.  

General Increased Rating Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  


Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1998).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
appellant.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1998).


Specific Criteria for Residuals of HNP

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. § 
4.2 (1998); Francisco v. Brown, 7 Vet. App. 55 (1994).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a veteran may not be compensated twice 
for the same symptomatology as "such a result would 
overcompensate the veteran for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  

The Court has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different Diagnostic 
Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994);  Fanning v. 
Brown, 4 Vet. App. 225 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the Rating Schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59.


The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45.

The Rating Schedule provides a compensable rating for 
limitation of motion of the lumbar spine with the assignment 
of a 10 percent disability when slight, 20 percent when 
moderate, or 40 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (1998).  

The Rating Schedule provides a non-compensable evaluation for 
intervertebral disc syndrome when post-operative, cured; 10 
percent when mild; 20 percent when moderate and characterized 
by recurring attacks; 40 percent when severe 
and characterized by recurring attacks with intermittent 
relief; and 60 percent when pronounced with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (1998).  

The VA Office of General Counsel has determined that the 
rating for intervertebral disc syndrome involves loss of 
range of motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the lumbar vertebrae.  Therefore, 38 
C.F.R. §§ 4.40 and 4.45 should be applied to a veteran's 
disability under Diagnostic Code 5293.  However, a corollary 
of the decision is that ratings cannot be assigned for both 
limitation of motion and intervertebral disc syndrome without 
violating the prohibition against pyramiding of ratings 
because intervertebral disc syndrome has been found to 
implicate limitation of motion.  VAOPGCPREC 36-97.






The Rating Schedule provides a non-compensable rating for 
lumbosacral strain when based on slight subjective symptoms 
only, 10 percent with characteristic pain on motion, 20 
percent with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position, and 
40 percent with severe lumbosacral strain manifested by 
listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (1998).  

Favorable ankylosis of the lumbar spine warrants a 40 percent 
evaluation.  Unfavorable ankylosis of the lumbar spine 
warrants a 50 percent evaluation.  38 C.F.R. § 4.71a;  
Diagnostic Code 5289 (1998).

Complete bony fixation (ankylosis) of the spine at a 
favorable angle warrants a 60 percent evaluation.  Complete 
bony fixation (ankylosis) of the spine at an unfavorable 
angle, with marked deformity and involvement of major joints 
(Marie-Strumpell type) or without other joint involvement 
(Bechterew type) warrant a 100 percent evaluation.  38 C.F.R. 
§ 4.71a;  Diagnostic Code 5286 (1998).

Residuals of a fracture of a vertebra without cord 
involvement, abnormal mobility requiring neck brace (jury 
mast) warrants a 60 percent evaluation.  Residuals of a 
fracture of a vertebra with cord involvement, bedridden, or 
requiring long leg braces warrants a 100 percent evaluation.  
Special monthly compensation should be considered, with 
lesser involvements, a rating should be assigned for limited 
motion, nerve paralysis.  In other cases a rating may be 
assigned with definitie limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of vertebral 
body.  38 C.F.R. § 4.71a;  Diagnostic Code 5285 (1998).


Specific Criteria for Depression with Anxiety

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. §4.2 (1998).  

The Board notes that effective November 7, 1996, during the 
pendency of this appeal, the VA Schedule, 38 C.F.R. Part 4, 
was amended with regard to rating mental disorders.  61 Fed. 
Reg. 52695 (Oct. 8, 1996) (codified at 38 C.F.R. § 4.130).  

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).

Prior to November 7, 1996, a 30 percent rating required a 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people with 
psychoneurotic symptoms resulting in such reduction of 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  A 50 percent 
rating required considerable impairment of the ability to 
establish or maintain effective or favorable relationships 
with people.  By reason of psychoneurotic symptoms the 
reliability, flexibility, and efficiency levels are so 
reduced as to result in considerable industrial impairment.  
38 C.F.R. § 4.132, Diagnostic Code 9405 (1996).  

In the case of Hood v. Brown, 4 Vet. App. 301 (1993), the 
Court stated that the term "definite" in 38 C.F.R. § 4.132 
was "qualitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1).  

In a precedent opinion, the General Counsel of VA concluded 
that "definite" is to be construed as representing a degree 
of social and industrial inadaptability that is "more than 
moderate but less than rather large."  The Board is bound by 
the interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c).  

The Rating Schedule also provided that social integration was 
one of the best demonstrations of mental health and reflects 
the ability to establish (together with the desire to 
establish) healthy and effective interpersonal relationships.  
38 C.F.R. § 4.129 (1996).  In evaluating impairment resulting 
from ratable psychiatric disorders, social inadaptability is 
to be evaluated only as it affects industrial adaptability.  
Id.  The principle of social and industrial inadaptability as 
the basic criterion for rating disability from the mental 
disorders contemplates those abnormalities of conduct, 
judgment, and emotional reactions which affect economic 
adjustment, i.e., which produce impairment of earning 
capacity.  Id.

The severity of disability was based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  38 C.F.R. § 4.130 (1996).  Two of the most 
important determinants are time lost from gainful work and 
decrease in work efficiency.  Id.  It is for this reason that 
great emphasis is placed upon the full report of the 
examiner, descriptive of actual symptomatology.  Id.  The 
examiner's classification of the disease as "mild," 
"moderate," or "severe" is not determinative of the degree of 
disability, but the report and the analysis of the 
symptomatology and the full consideration of the whole 
history will be.  Id.

Under the revised criteria for mental disorders, effective 
November 7, 1996, a 30 percent rating is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, and recent events.  38 C.F.R. 
§ 4.130, Diagnostic Code 9210 (1998).  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

The Rating Schedule also provides that when evaluating the 
mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
shall be considered and the evaluation shall be based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
The evaluation also must consider the extent of social 
impairment, but shall not be assigned solely on the basis of 
social impairment.  When a single disability has been 
diagnosed both as a physical condition and as a mental 
disorder, the rating agency shall evaluate it using a 
diagnostic code which represents the dominant (more 
disabling) aspect of the condition.  38 C.F.R. § 4.126.

Analysis

Initially, the Board notes that the veteran's claims are 
found to be well-grounded under 38 U.S.C.A. § 5107(a) (West 
1991).  That is, he has presented claims which are plausible.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. § 
5107(a) (West 1991).  




In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's residuals of 
herniated nucleus pulposus (HNP) of the lumbosacral spine 
with nocturnal myoclonus of the left leg, and his depression 
with anxiety.  

The Board has found nothing in the historical record that 
would lead to a conclusion that the evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
that would warrant an exposition of the remote clinical 
histories.

Residuals of HNP

The veteran's service-connected disability is currently 
receiving the maximum 60 percent rating under Diagnostic Code 
(DC) 5293.  As 60 percent is the maximum evaluation available 
pursuant to DC 5293, there is no basis upon which to assign 
an increased schedular evaluation, including functional loss 
due to pain, limitation of motion, incoordination, atrophy, 
etc., under the criteria of 38 C.F.R. §§ 4.40, 4.45, 4.59.  
38 C.F.R. § 4.71a, Diagnostic Code 5021 (1998);  see also 
Johnston v. Brown, 10 Vet. App. 80 (1997).  

The Board notes that the maximum schedular award assignable 
under DC's 5292 and 5295 is 40 percent.  The veteran has 
already been found to be entitled to a 60 percent disability 
rating for his low back disability.  Therefore, no greater 
benefit can flow to the veteran under DC's 5292 and 5295.  In 
addition, DC's 5292 and 5295 each contemplate similar 
symptoms, at least in part, such as limitation of motion, and 
therefore do not provide a basis for assigning separate 
ratings.  As was stated previously, DC 5293 has been held to 
contemplate limitation of motion.  Thus, evaluating them 
separately would violate the rule against pyramiding.  
38 C.F.R. § 4.14 (1998); see VAOPGCPREC 36-97.  

There is no evidence in the record of the veteran having 
demonstrable deformity of a vertebral body, a fractured 
vertebra or ankylosis of the spine as part and parcel of his 
service-connected disability.  X-ray and other laboratory 
studies have never been interpreted as revealing such 
impairments, and service connection has not otherwise been 
granted in this regard.  Therefore, DC's 5285 through 5289 
are not for application in this decision.  See 38 C.F.R. § 
4.71a, Diagnostic Codes, 5285, 5286, and 5289.  

The Court has held that a separate, additional rating may be 
assigned if the veteran's disability is manifested by a scar 
that is poorly nourished with repeated ulceration, a scar 
that is tender and painful on objective demonstration, or a 
scar that is otherwise causative of limitation of function.  
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (1998); 
Esteban v. Brown, 6 Vet. App. 259 (1998).  

During the September 1995 VA examination, it was noted that 
the veteran had a white, well-healed scar along the midline.  
On the February 1996 VA examination, the VA examiner 
described a six inch, well-healed scar.  The VA examiner 
reported that the veteran exhibited some subjective 
sensitivity about the scar, particularly in the inferior left 
region.  His scar was noted on the November 1998 VA 
examination; however, the examiner did not specifically 
comment on whether the scar was tender.  

Based on the above, the Board concludes that there is an 
approximate balance of positive and negative evidence, and 
that the veteran is therefore entitled to the benefit of the 
doubt.  The veteran's scar was found to be sensitive on 
examination in February 1996.  Therefore, applying the 
benefit of the doubt rule, the veteran is entitled to a 
separate 10 percent rating for a superficial, tender, and 
painful scar.  38 C.F.R. § 4.118, Diagnostic Code 7804.  

The veteran has not been shown to have another scar with 
evidence of being poorly nourished, repeatedly ulcerated, or 
functionally limiting.  Therefore, an additional 10 percent 
rating is not appropriate under DC's 7803 and 7805.  38 
C.F.R. § 4.118, Diagnostic Codes 7803 and 7805.  

The Board notes that a separate evaluation under 38 C.F.R. 
§ 4.124a for the veteran's nocturnal myoclonus would violate 
the rule against pyramiding in this instance.  The provisions 
for intervertebral disc syndrome do not expressly prohibit a 
separate neurological rating from being assigned.  See 
Bierman v. Brown, 6 Vet. App. 125 (1994).  However, the Board 
notes that in this case, the veteran's nocturnal myoclonus 
was specifically associated with his intervertebral disc 
syndrome by the February 1996 VA examiner.  As such, the 
Board finds that intervertebral disc syndrome manifestation 
of nocturnal myoclonus would therefore overlap with the 
criteria in the schedule of ratings for impairment of the 
peripheral nerves.  Thus, to rate the condition separately 
under the ratings criteria for neurological conditions would 
violate the rule against pyramiding.  See 38 C.F.R. § 4.14; 
Bierman, supra.  

The Board has also considered whether a rating in excess of 
60 percent based on an extra-schedular basis is warranted.  
In exceptional cases where evaluations provided by the Rating 
Schedule are found to be inadequate, an extra-schedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b) (1998).

In this case, the veteran has contended that his low back 
disability has resulted in pain and other symptoms which 
affect his ability to work.  He specifically reported missing 
167 days in 1996, 138 days in 1997, and 94 days from January 
1998 through August 1998.  He stated that he missed work due 
to his back flaring up.  He reported that he has not been 
hospitalized for his back disability since 1993.  

The Board also notes that the veteran has nocturnal myoclonus 
which affects his ability to sleep.  He has previously 
reported his concern over losing his job as a result of his 
lack of sleep.  He has reported typically sleeping three or 
four hours per night secondary to pain and nocturnal 
myoclonus.  

However, the evidence shows that this problem occurs 
predominantly at night when he is not working.  While the 
veteran has reported concern over his ability to keep his job 
as a result of his lack of sleep, he has not specifically 
contended that he has missed work as a result of his sleeping 
habits.  When he was asked to specify what factors resulted 
in marked interference with his employment, the veteran did 
not mention lack of sleep as being a problem.  

The evidence establishes that the veteran has not required 
frequent hospitalizations for his low back disability.  While 
the evidence shows that the veteran has missed work due to 
his back disability, the Board concludes, in concurrence with 
the conclusion of the Under Secretary for Benefits, that the 
amount of work he has missed does not indicate marked 
interference with employment.  On average, the veteran has 
missed approximately only two days a month during the period 
reported by him.  The evidence does not indicate that the 
back disability is affecting his employment in a way not 
contemplated by the rating schedule.  The evidence shows that 
he has been able to maintain work with Umatilla County since 
1994.  The record shows that the veteran does not use any 
assistive devices to aid his mobility.  Therefore, the 
evidence does not indicate that his case warrants an 
increased evaluation for his back disability on an extra-
schedular basis.  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no other 
provision upon which to assign a higher rating.  

When all the evidence is assembled, the Secretary is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds that a preponderance of the evidence is 
against an increased evaluation for residuals of HNP of the 
lumbosacral spine with nocturnal myoclonus of the left leg.  

Depression with Anxiety

The Board notes that the RO referred to both the previous and 
amended regulations regarding mental disorders in the October 
1998 Hearing Officer decision, thereby providing the veteran 
with adequate notice of the new regulations pertinent to his 
claim.  

The veteran's psychiatric disorder is rated as 30 percent 
disabling under Diagnostic Code (DC) 9405.  Under the 
previous regulation, a 30 percent rating for a psychoneurotic 
disorder requires definite impairment of social and 
industrial adaptability.  The next higher rating (50 percent) 
requires considerable social and industrial impairment.  38 
C.F.R. § 4.132, Diagnostic Code 9405 (1996).  

Under the current regulations, a 30 percent rating for mental 
disorders contemplates occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, and recent 
events.  

The next higher rating (50 percent) requires occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9433 
(1998).

The probative evidence of record shows that the veteran's 
psychiatric disorder does not warrant a rating in excess of 
30 percent under either the previous or the amended 
regulations.  

In his application, the veteran reported that his 
psychological condition was interfering with his relationship 
with his wife.  The veteran's wife reported that he did not 
try to visit friends anymore and did not want anyone to come 
to the house.  She reported that he would not communicate 
with anyone, including her.  She reported that he had talked 
of suicide and would act as if he cared about nothing.  She 
reported that he seemed miserable all the time.  

During the January 1995 VA examination, the veteran reported 
stress due to an inability to fulfill his marital obligations 
secondary to his pain.  He also indicated that his increased 
irritability was negatively affecting his marriage.  

However, the veteran only was found to appear slightly 
depressed on examination and his memory and reasoning were 
found to be intact.  The veteran was pleasant and cooperative 
on examination.  During the February 1996 VA mental disorders 
examination, the veteran was described as being only mildly 
depressed and functioning within the average intellectual 
range.  

The veteran reported chronic depression during the September 
1998 VA examination.  However, the veteran primarily reported 
that problems with work and at home were secondary to his 
back pain rather than being specifically due to his 
depression.  While the VA examiner found the veteran to be in 
significant emotional distress, he assigned a GAF of 60, 
which was the same GAF level assigned on the February 1996 VA 
examination.  

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  A 51-60 rating indicates "moderate 
difficulty in social, occupational, or school functioning."  
See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), citing 
to Diagnostic and Statistical Manual of Mental Disorders 32 
(4th ed. 1994).  

The VA examinations have noted no evidence of memory 
impairment, impaired judgment or abstract thinking.  Finally, 
on two occasions, the veteran himself has specifically 
contended that his psychological symptoms warrant a 30 
percent rating.  

Therefore, the Board concludes that the evidence shows that 
the veteran's current psychiatric condition does not warrant 
a rating of higher than 30 percent under either the previous 
or amended regulations.  

The Board has also considered whether referral for an 
increased evaluation on an extra-schedular basis is 
warranted.  In exceptional cases where evaluations provided 
by the Rating Schedule are found to be inadequate, an extra-
schedular evaluation may be assigned which is commensurate 
with the veteran's average earning capacity impairment due to 
the service-connected disability.  38 C.F.R. § 3.321(b) 
(1998).  

The veteran's wife reported that he was having a harder time 
getting motivated for work.  However, the veteran has not 
specifically alleged that his symptoms of depression and 
anxiety have markedly interfered with his employment.  In his 
application, he alleged that his depression and anxiety were 
interfering with his marriage.  There is no record of his 
requiring frequent hospitalizations for his depression with 
anxiety.  Nor is there evidence of marked interference with 
his employment as a result of his depression and anxiety.  He 
has generally attributed his absences from work to his back 
flare ups.  

There is no other evidence indicating that depression with 
anxiety has interfered with his employment in such a way not 
already contemplated by the rating schedule.  The veteran 
himself has twice contended that his psychological disability 
warranted a 30 percent rating under the ratings schedule 
without specifically requesting extra-schedular consideration 
as he did for his low back disability.  Therefore, the 
evidence does not indicate that the veteran's case warrants 
referral for an increased evaluation on an extra-schedular 
basis.  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the appellant or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no other 
provision upon which to assign a higher rating.  

As the Board noted earlier, the veteran's case involves an 
appeal as to the initial rating assigned for his depression 
with anxiety on the occasion of the grant of service 
connection by the RO in December 1995, rather than an 
increased rating claim where entitlement to compensation had 
previously been established.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  In initial rating cases, separate 
rating can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  Id. 
at 9.  In the case at hand, because the veteran's 30 percent 
rating was made effective back to the same effective date as 
the initial 10 percent rating, the Board finds that staged 
ratings are not appropriate.

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds that a preponderance of the evidence is 
against an increased evaluation for depression with anxiety.  


ORDER

Entitlement to a rating in excess of 60 percent for residuals 
of HNP of the lumbosacral spine with nocturnal myoclonus of 
the left leg is denied.  

Entitlement to a separate compensable rating of 10 percent 
for a superficial, tender, and painful scar of the back is 
granted, subject to the governing criteria applicable to the 
payment of monetary benefits.  

Entitlement to an initial rating in excess of 30 percent for 
depression with anxiety is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

